PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,758,745
Issued: September 1, 2020
Application No. 15/312,978
Filed: 21 Nov 2016
For: METHODS AND SYSTEMS FOR BRACHYTHERAPY PLANNING BASED ON IMAGING DATA
:
: REQUEST FOR INFORMATION
: 
:	
:
:
:

This letter is a response to patentee's "APPLICATION FOR PATENT TERM ADJUSTMENT-POST GRANT,” filed September 2, 2020, requesting that the Office correct the patent term adjustment (PTA) from 871 days to 885 days.

On September 1, 2020, the Office determined that patentee was entitled to eight-hundred and seventy-one (871) days of PTA. On September 2, 2020, patentee timely filed the instant request for redetermination of PTA under 37 CFR 1.705(b), seeking an adjustment of the determination to eight hundred and eighty-five (885) days.

The record reflects that patent term adjustment was calculated as follows:

“A” Delay

612 days under 37 CFR 1.703(a)(1) beginning on January 29, 2018 (the day after the date that is fourteen months after the date of commencement) and ending on October 2, 2019 (the date a non-final Office action was mailed).

The total amount of “A” delay is therefore 612 days. 

“B” Delay 

278 days under 37 CFR 1.703(b) beginning November 29, 2019 (the day after the date that is three years after the date of commencement, and ending September 1, 2020, the date that the patent issued).
  
The total amount of “B” delay totals 278 days.

“C” Delay

The amount of “C” delay under 37 CFR 1.703(e) is 0 days.

Overlap

The total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

19 days under 37 CFR 1.704(b) in connection with the reply to the non-final Office action October 2, 2019. The period of reduction commenced January 3, 2020, the day after the date that is three months after the date that the non-final Office action was mailed, and ended January 21, 2020, the date that the response thereto was mailed.

The total amount of Applicant Delay totals 19 days.

OVERALL PTA CALCULATION

Formula:

"A" delay + "B" delay + "C" delay - Overlap - Applicant delay = X days of PTA

USPTO's Calculation:

612 + 278 + 0 – 0 – 19 = 871 days

DATE OF COMMENCEMENT

To the extent that patentee herein asserts that the date of commencement is November 21, 2016 insofar as calculation of the “A” delay and the “B” delay, Section 1(h)(1) of the AIA  Technical Corrections Act revises the patent law to provide that the fourteen-month patent term adjustment period and the three-year patent term adjustment period are measured from the same date: the date on which an application was filed under 35 U.S.C. 111(a) in an application under 35 U.S.C. Ill; or the date of commencement of the national stage under 35 U.S.C. 371 in an international application. However, this change does not affect the Office's interpretation of the "actual filing date" of an international application. Since the patent term adjustment provisions of 35 U.S.C. 154(b) were implemented in September 2000, the Office has interpreted the phrase "actual filing date of application in the United States" in 35 U.S.C. 154(b)(1)(B) as the date of commencement of the national stage under 35 U.S.C. 371 in an international application. See, Changes to Implement Patent Term Adjustment Under Twenty-Year Patent Term, 65 FR 56365, 56382-84 (Sept. 18, 2000) (explaining why the phrase "actual filing date of the application in the United States" in 35 U.S.C. 154(b)(1)(B) must mean the date the national stage commenced under 35 U.S.C.371(b) or (f) in the case of an international application).

See, 35 U.S.C. 371(b) and 37 CFR 1.491(a). PCT Articles 22(1), 22(2), and 39(1)(a) provide for a time limit of not later than the expiration of 30 months from the priority date. Hence, in the absence of an express request for early processing of an international application under 35 U.S.C. 371(f) and compliance with the conditions provided therein, the U.S. national stage will commence upon expiration of 30 months from the priority date of the international application. Pursuant to 35 U.S.C. 371 (f), the national stage may commence earlier than 30 months from the priority date, provided applicant makes an express request for early processing and has complied with, the applicable requirements under 35 U.S.C. 371(c).

Herein, an express request for early processing was not made. Thus, the priority date of the international application is May 28, 2014. Accordingly, the 30-month period expired November 28, 2016.

REQUEST FOR INFORMATION

Patentee asserts that the application is entitled to an overall patent term adjustment of 885 days. Patentee, however, has not provided a detailed accounting of the various adjustments and/or reductions being contested. It is for this reason that the instant request for information is issued.

Pursuant to 37 CFR 1.705(b)(2), patentee must provide a statement of facts specifying:

(1) The correct patent term adjustment and the basis or bases under 37 CFR 1.702 for the adjustment;
(2) The relevant dates as specified in 37 CFR §§1.703(a) through (e) for which an adjustment is sought and the adjustment as specified in § 1.703(f) to which the patent is entitled;
(3) Whether the patent is subject to a terminal disclaimer and any expiration date specified in the terminal disclaimer; and
(4)(a) Any circumstances during the prosecution of the application resulting in the patent that constitute a failure to engage in reasonable efforts to conclude processing or examination of such application as set forth in 37 CFR 1.704; or
(4)(b)That there were no circumstances constituting a failure to engage in reasonable efforts to conclude processing or examination of such application as set forth in § 1.704.

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two month period is extendable under 37 CFR 1.136(a). The request for information does not require a fee if filed within two months of the mail date of the request. However, patentee who responds more than two months after the mail date of the information request is required to pay the extension of time fee.

Any response to this decision may be submitted as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450, Alexandria, VA, 22313-1450

By hand-delivery:	Customer Window
Randolph Building 401 Dulany Street 
Alexandria, VA, 22314.

By facsimile:		(571) 273-8300

Via EFS-Web		https://sportal.uspto.gov/authenticate/authenticateuserlocalepf.html

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions